Citation Nr: 0405917	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  96-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for diabetes mellitus has been received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

In March 1988, the RO denied service connection for diabetes, 
finding that new and material evidence had not been submitted 
since the prior denials of this claim.  The veteran was 
notified of the denial in a letter that month, but did not 
appeal the denial.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating action of the RO that 
declined to reopen the claim of service connection for 
diabetes.  A notice of disagreement was received in August 
1994 and the RO issued a statement of the case in March 1995.  
A substantive appeal was received from the veteran in June 
1995.

In May 2002, the veteran testified during a hearing before 
the undersigned at the RO; as explained below, a transcript 
of that hearing is not of record.  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

As noted above, in May 2002, the veteran testified during a 
hearing before the undersigned at the RO.  In February 2004, 
the veteran was informed that a tape of the hearing was 
inaudible and a transcription cannot be obtained.  In a 
response received at the Board that month, the veteran 
requested another hearing before a Veterans Law Judge at the 
RO.

Accordingly, to ensure that all due process requirements are 
met, this matter is hereby REMANDED to the RO, via the AMC, 
for the following action: 

The RO should appropriately schedule the 
veteran for a Travel Board hearing in 
accordance with his March 2002 request.  
The RO should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2003).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




